              Case 4:19-cv-05038-RMP                      ECF No. 87             filed 12/11/20     PageID.836 Page 1 of 1
  AO 450 (Rev. 11/11) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                       for the_
                                                                                                                    FILED IN THE
                                                          Eastern District of Washington                        U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
 ESTATE OF JONNY TORRES, by and through his Personal Representative
 MANUEL BANDA; JAMIE VALENCIA, parent of Jonny Torres; and
 MARIA M. TORRES, parent of Jonny Torres,                                                                  Dec 11, 2020
                               Plaintiffs                                   )
                                                                                                                SEAN F. MCAVOY, CLERK
                                      v.                                    )
KENNEWICK SCHOOL DISTRICT #17; a quasi-governmental agency and agents )
thereof with knowledge and responsibility; TAMARA VASQUEZ, individually and           Civil Action No. 4:19-CV-5038-RMP
in her capacity as Nurse at Highlands Middle School; KENNEWICK PUBLIC
                                                                            )
HOSPITAL DISTRICT, d/b/a TRIOS HEALTH, and agents thereof with knowledge )
and responsibility; DR. WHITNEY FIX-LANES, in her capacity acting as a medical
doctor for TRIOS HEALTH; DR. SHEILA K. DUNLOP, in her capacity acting as a
medical doctor for TRIOS HEALTH; and JOHN and JANE DOE RESIDENT,
                              Defendants
                                               JUDGMENT IN A CIVIL ACTION
  The court has ordered that (check one):

  ’ the plaintiff (name)                                                                                              recover from the
  defendant (name)                                                                                                       the amount of
                                                                              dollars ($                    ), which includes prejudgment
  interest at the rate of                   %, plus post judgment interest at the rate of                  % per annum, along with costs.

  ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

  ✔ other: Defendants Kennewick Public Hospital District d/b/a TRIOS Health (“TRIOS Health”), Dr. Whitney Fix-Lanes, Dr.
  ’
                Sheila K. Dunlop, and John/Jane Doe Resident’s Motion for Summary Judgment (ECF No. 81) is GRANTED and same
                Defendants are dismissed with prejudice from this case. Judgment is entered for Defendants Kennewick Public Hospital
                District d/b/a TRIOS Health (“TRIOS Health”), Dr. Whitney Fix-Lanes, Dr. Sheila Dunlop, and John/Jane Doe on all
                claims asserted against them.

  This action was (check one):
  ’ tried by a jury with Judge                                                                               presiding, and the jury has
  rendered a verdict.

  ’ tried by Judge                                                                                without a jury and the above decision
  was reached.

  ✔
  ’ decided by Judge            Rosanna Malouf Peterson                                                on a motion for
        Summary Judgment (ECF No. 81).


  Date: 12/11/2020                                                                  CLERK OF COURT

                                                                                     SEAN F. McAVOY

                                                                                     s/ Lee Reams
                                                                                                  (By) Deputy Clerk

                                                                                     Lee Reams
